Case 2:16-cr-20810-GCS-EAS ECF No. 129 filed 08/24/20               PageID.3253      Page 1 of 6


                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

                                              )
 UNITED STATES OF AMERICA,                    )
            Plaintiff                          ) Case No. 16-CR-20810-04
                                              )
 v.                                            ) Honorable George Caram Steeh
                                              )
 TAKATA CORPORATION,                          )
          Defendant.                          )


                 ORDER GRANTING SPECIAL MASTER’S
          REQUEST FOR APPROVAL OF FOURTH DISTRIBUTION
            OF INDIVIDUAL RESTITUTION FUND [ECF No. 127]

      Upon the request of Eric D. Green in his capacity as Special Master for

 approval of the fourth distribution of the Individual Restitution Fund: 1

 IT IS HEREBY ORDERED AND ADJUDGED as follows:

        1. The Court APPROVES the Special Master’s determinations and

 recommendations regarding the Claimants listed in Exhibit A to the Distribution

 Request. The Special Master shall distribute the amount of $159,772.50 to the

 Claimants listed in Exhibit A; provided, however, that as a condition for payment

 from the IRF to an eligible Claimant, that Claimant must execute and submit to the

 Special Master a release and, if the Claimant is represented by counsel, counsel for


 1
  Capitalized terms used but not defined herein shall have the meanings set forth in the Special
 Master’s Request for Approval of First Distribution of Individual Restitution Fund (the
 “Distribution Request”).
Case 2:16-cr-20810-GCS-EAS ECF No. 129 filed 08/24/20        PageID.3254    Page 2 of 6


 the Claimant must execute and submit to the Special Master a rider to the release as

 described in paragraph 4 below..

       2. All objections submitted in connection with this Request are
 OVERRULED.

       3. The Court APPROVES the Special Master’s determination that the
 claims of the Claimants set forth in Exhibit B are ineligible for compensation from
 the Individual Restitution Fund.
       4. The Court APPROVES conditioning payment from the IRF to

 individuals represented by counsel on execution of a rider by counsel

 acknowledging and agreeing to abide by the restriction on attorney’s fees set forth

 in the IRF Methodology Order.

       5. The Court DIRECTS that Distributions shall be made in accordance

 with the procedures set forth in the Revised IRF Methodology.

       6. This Court retains jurisdiction over all matters covered by, or related to,

 this Order.

 So ordered.

 Dated: August 24, 2020

                                    s/George Caram Steeh
                                    GEORGE CARAM STEEH
                                    UNITED STATES DISTRICT JUDGE
Case 2:16-cr-20810-GCS-EAS ECF No. 129 filed 08/24/20   PageID.3255   Page 3 of 6


                                 EXHIBIT A
Case 2:16-cr-20810-GCS-EAS ECF No. 129 filed 08/24/20                                    PageID.3256   Page 4 of 6




                                       Claim No.   Points Awarded    Monetary Award1
                               1            166              1000      $     71,010.00

                               2 10000612                     100      $      7,101.00

                               3            112               350      $     24,853.50

                               4 10000920                     100      $      7,101.00

                               5 10000668                     100      $      7,101.00

                               6 10000864                     600      $     42,606.00

                                           Total             2,250         $159,772.50




 1
     Calculated at $71.01 per point.
Case 2:16-cr-20810-GCS-EAS ECF No. 129 filed 08/24/20   PageID.3257   Page 5 of 6


                                 EXHIBIT B
Case 2:16-cr-20810-GCS-EAS ECF No. 129 filed 08/24/20             PageID.3258   Page 6 of 6


            Claim      Ineligibility Reason
            No.


       1    10001045   Non-Deployment


       2    10000669   Non-Deployment


       3    10001003   Ineligible Takata PSAN Inflator


       4    10000865   Ineligible Takata PSAN Inflator


       5    10000877   Ineligible Takata PSAN Inflator


       6    10000660   Ineligible Takata PSAN Inflator


       7    10000961   Ineligible Takata PSAN Inflator


       8    10000935   Ineligible Takata PSAN Inflator


       9    10000998   Ineligible Takata PSAN Inflator


       10   10000976   Ineligible Takata PSAN Inflator


       11   10000193   Failure to Cure; Insufficient Proof of Rupture


       12   10000915   Failure to Cure; Insufficient Proof of Rupture


       13   10000913   Failure to Cure; Insufficient Proof of Rupture


       14   10001004   Failure to Cure; Insufficient Proof of Rupture
